      Case 1:20-cv-00945-DAD-JDP Document 6 Filed 09/08/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT

 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10   JAMES ROCKETT,                                    No. 1: 20-cv-00945-NONE-JDP (HC)
11                      Petitioner,                    ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS TO DISMISS
12           v.                                        PETITION FOR WRIT OF HABEAS
                                                       CORPUS WITHOUT PREJUDICE,
13   LEPE, et. al.,                                    DIRECTING THE CLERK OF COURT TO
                                                       ASSIGN DISTRICT JUDGE AND CLOSE
14                      Respondent.                    CASE, AND DECLINING TO ISSUE A
                                                       CERTIFICATE OF APPEALABILITY
15
                                                       (Doc. No. 5)
16

17           Petitioner James Rockett, a federal prisoner, has petitioned the court in propria persona

18   for writ of habeas corpus pursuant to 28 U.S.C. § 2241. Petitioner seeks habeas relief in

19   connection with certain actions allegedly taken by the Bureau of Prisons (“BOP”), namely the

20   search of his cell and his placement in a special housing unit while he was awaiting a prison

21   disciplinary hearing. (Doc. Nos. 1; 5 at 2.) This action was referred to a United States Magistrate

22   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302. After a preliminary review

23   under Rule 4 of the Rules Governing Section 2254, on July 15, 2020, the assigned magistrate

24   judge issued findings and recommendations recommending dismissal of the petition based upon

25   the conclusion that “[b]ecause petitioner’s claims turn on the conditions of his confinement,” as

26   opposed to his custody, “this court has no subject matter jurisdiction over the petition under

27   /////

28   /////
                                                      1
      Case 1:20-cv-00945-DAD-JDP Document 6 Filed 09/08/20 Page 2 of 3

 1   § 2241.”1 (Doc. No. 5 at 2.) Petitioner was provided thirty days to file any objections to the

 2   findings and recommendations. (Id. at 6.) To date, petitioner has not filed any objections.

 3           Having reviewed the pending findings and recommendations de novo pursuant to 28

 4   U.S.C. § 636 (b)(1)(C), the court finds that the magistrate judge’s findings and recommendations

 5   are supported by the record and proper analysis and will adopt them in full.

 6           In addition, the court must consider whether to issue a certificate of appealability. When a

 7   court dismisses a petition for a writ of habeas corpus, it may only issue a certificate of

 8   appealability when “the applicant has made a substantial showing of the denial of a constitutional

 9   right.” 28 U.S.C. § 2253(c)(2). To make a substantial showing, the petitioner must establish that

10   “reasonable jurists could debate whether (or, for that matter, agree that) the petition should have

11   been resolved in a different manner or that the issues presented were ‘adequate to deserve

12   encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (quoting

13   Barefoot v. Estelle, 463 U.S. 880, 893 (1983)). In the present case, petitioner has not made the

14   required substantial showing. The court is not persuaded that reasonable jurists would find the

15   court’s determination that petitioner is not entitled to federal habeas corpus relief wrong or

16   debatable, or that they would conclude petitioner deserves encouragement to proceed further.

17   The court therefore declines to issue a certificate of appealability.

18           Accordingly, the court orders as follows:

19           1.     The findings and recommendations, filed on July 15, 2020 (Doc. No. 5), is

20                  ADOPTED in full;
21           2.     The petition for writ of habeas corpus (Doc. No. 1) is DISMISSED;

22           3.     The court DECLINES to issue a certificate of appealability; and

23   /////

24   /////

25   /////

26
     1
27     Due to the lack of jurisdiction, the magistrate judge also found that the court could not grant
     other reliefs, such as injunctive relief and discovery of certain information, as requested by
28   petitioner. (Doc. No. at 4–6.)
                                                        2
     Case 1:20-cv-00945-DAD-JDP Document 6 Filed 09/08/20 Page 3 of 3

 1        4.    The Clerk of Court is DIRECTED to assign a district judge to this case for the

 2              purpose of closing the case and then to enter judgment and close the case.

 3   IT IS SO ORDERED.
 4
       Dated:   September 8, 2020
 5                                                   UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                 3
